DETAILED ACTION
	This action is in response to the initial filing filed on January 20, 2022.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed August 7, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11283735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, see table below.
Application 17/580,168 (Claim 1)
U.S. Patent 11238735 B2 (Claim 1)
receiving an indication of an interaction with a content item by a user through a network by a computing device, wherein the content item is associated with content item data;
receiving, by a first computing device, an indication of a user interaction with a content item for a user from a second computing device through a network, wherein the content item is associated with content item data;
selecting an intelligent virtual assistant of a plurality of intelligent virtual assistants to interact with the user based on the content item data by the computing device in response to the indication;
in response to the indication, selecting, by the first computing device, an intelligent virtual assistant of a plurality of virtual assistants to interact with the user based on the content item data;

generating, by the first computing device, a context for the user, wherein the context includes the content item data;

providing, by the first computing device, the generated context to the intelligent virtual assistant;

selecting, by the first computing device, a communication channel from a plurality of communication channels based on the content item data;
and establishing a communication channel between the selected intelligent virtual assistant and the user through the network by the computing device.
and establishing, by the first computing device, the selected communication channel between the intelligent virtual assistant and the second computing device through the network.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Independent claims 1, 10, and 19 recite the limitations, "receiving an indication of an interaction with a content item by a user through a network by a computing device, wherein the content item is associated with content item data; selecting an intelligent virtual assistant of a plurality of intelligent virtual assistants to interact with the user based on the content item data by the computing device in response to the indication; and establishing a communication channel between the selected intelligent virtual assistant and the user through the network by the computing device.”
Independent claims 1, 10, and 19 the limitation, “receiving an indication of an interaction with a content item by a user through a network by a computing device, wherein the content item is associated with content item data;" which is directed to the abstract idea organizing human activity under commercial or legal interaction (advertising, marketing, or sales activity or behaviors).  The user interaction with a content item (e.g., advertisement) is a form of advertising or sales activity or behavior.  
The recited claim limitations do not recite a device or computer actively performing the steps recited. Additionally, under step 2A of "integration into a practical application" requires:
•    Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•    Applying the judicial exception with, or by use of a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The applicant has not shown or demonstrated any of the requirements described above under "integration into a practical application" under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements  to the functioning of a computer or any other technology or technical field has not been shown or disclosed (see MPEP 2106.05(a)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Specifically, the applicant’s limitations are not “significantly more” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a computing device, at least one processor, memory, and nontransitory computer readable medium amount to no more than implementing an idea with a computerized system and they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-9, 11-18, and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims 8 and 17 recite the elements (“telephone communication channel”, “application communication channel”, and “SMS communication channel”) do not amount to significantly more than the judicial exception.  Dependent claims 2-9, 11-18, and 20 do not recite additional elements that amount to significantly more than the judicial exception.


	











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gau US Patent 10721189 B1 in view of Kannan et al. US Publication 20170364965 A1.
Claims 1, 10, and 19:
	As per claim 1, 10, and 19 Gau teaches a method, system, and non-transitory computer readable medium comprising:
receiving an indication of an interaction with a content item by a user through a network by a computing device, wherein the content item is associated with content item data (column 2, lines 21-28 column 5, lines 3-15 column 8, lines 7-22 and column 9, lines 50-57 “The rendered advertisement 138 includes advertisement content such as an image file (JPG, GIF, PNG), Flash file, video file, and the like. For instance, server 116 may either directly send the JSON code or a link (representing the advertisement) to the social networking platform. The social networking platform can then use the JSON code to render the advertisement. After the rendered advertisement 138 is displayed in the social network platform news feed 130, a user 126 may click on the rendered advertisement 138.  After an end user (e.g., the user 126) has engaged the rendered advertisement 138 by clicking on said rendered advertisement 138, the end user may be redirected to a bot platform chat interface 140.”); 

Gau does not explicitly teach selecting an intelligent virtual assistant of a plurality of intelligent virtual assistants to interact with the user based on the content item data by the computing device in response to the indication.  However, Kannan teaches a Method and Apparatus for Facilitating a Provisioning of Advertisements to Customers and further teaches, “The customer clicks on the ad and is directed to a domain in the VA “XYZ.com TV” queue. The customer gets a personalized virtual assistant (VA) greeting (I can help you select the best priced TVs. We currently have good discount offers”). The VA model is trained to answer customer queries related to TVs and the VA is further configured to prompt the customer to make a purchase upon successfully answering the customer's queries. The VA may further be configured to help the customer complete the purchase transaction.” (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include selecting an intelligent virtual assistant of a plurality of intelligent virtual assistants to interact with the user based on the content item data by the computing device in response to the indication as taught by Kannan in order to provide a virtual assistant that is knowledgeable regarding products or services displayed by an advertisement.   

Gau does not explicitly teach and establishing a communication channel between the selected intelligent virtual assistant and the user through the network by the computing device.  However, Kannan teaches a Method and Apparatus for Facilitating a Provisioning of Advertisements to Customers and further teaches, “The customer clicks on the ad and is directed to a domain in the VA “XYZ.com TV” queue. The customer gets a personalized virtual assistant (VA) greeting (I can help you select the best priced TVs. We currently have good discount offers”). The VA model is trained to answer customer queries related to TVs and the VA is further configured to prompt the customer to make a purchase upon successfully answering the customer's queries. The VA may further be configured to help the customer complete the purchase transaction.’ (paragraph 0065) and “Provisioning of advertisements to customers may not be limited to Web domains. Other enterprise and non-enterprise interaction channels, such as a short messaging service (SMS) channel or the electronic mail (Email) channel, may also be used for provisioning of advertisements offering advertisement related assistance to customers.” (paragraph 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include establishing a communication channel between the selected intelligent virtual assistant and the user through the network by the computing device as taught by Kannan in order to facilitate communication between user and the intelligent virtual assistant from any user device.   

Claims 2 and 11:
	As per claims 2, 11 Gau and Kannan teach the method and system of claims 1 and 10 as described above and Gau further wherein the content item is a content item in a social networking platform (column 5, lines 64-67).

Claims 3 and 12:
	As per claims 3 and 12, Gau and Kannan teach the method and system of claims 1 and 10 as described above and Kannan further teaches wherein the content item data comprises a brand, a product, or a service associated with the content item (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include wherein the content item data comprises a brand, a product, or a service associated with the content item as taught by Kannan in order to identify particular aspect associated with the advertisement being displayed.     
and selecting the intelligent virtual assistant of the plurality of intelligent virtual assistants based on the brand, product, or service (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include selecting the intelligent virtual assistant of the plurality of intelligent virtual assistants based on the brand, product, or service as taught by Kannan in order to provide an intelligent virtual assistant that is capable of answering the customer’s questions and that is fully interactive with the customer.  

Claims 8 and 17:	
	As per claims 8 and 17, Gau and Kannan teach the method and system of claims 1 and 10 as described above and Kannan further teaches wherein the communication channel comprises one or more of a telephone communication channel, an application communication channel, and a short message service (SMS) communication channel (paragraphs 0040 and 0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include wherein the communication channel comprises one or more of a telephone communication channel, an application communication channel, and a short message service (SMS) communication channel as taught by Kannan in order to facilitate communication between the user and the intelligent virtual assistant in a variety of different methods/devices.   

Claims 9 and 18:
	As per claims 9 and 18, Gau and Kannan teach the method and system of claims 1 and 10 as described above and Gau further teaches wherein the content item is an advertisement (column 5, lines 58-67).

Claims 4-7, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gau and Kannan as applied to claims 1, 10, and 19 above, and further in view of Abraham US Publication 20180376002 A1 further in view of Mazza et al. US Publication 20190182382 A1.
Claim 4:
	As per claim 4, Gau and Kannan teach the method of claim 1 as described above but do not teach further comprising:
 generating a context for the user.  However, Abraham teaches a System and Method for Managing Calls of an Automated Call Management System and further teaches, “In several embodiments, contact data 214 can include a variety of information that is gathered about the contacts that the automated call management system communicates with. In certain embodiments, the contact data 214 includes a variety of information collected about the contact, such as (but not limited to) purchase history, previous call history with the organization, personal information, location information, and payment information. The contact data in accordance with some embodiments of the invention is collected from a variety of sources including, but not limited to, social media, public databases, and internal customer relationship management (CRM) systems. In many embodiments, the system 200 also collects and stores new information about the contact based on responses of the contact during conversations with the personalized conversation bot and/or to the human agent.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include generating a context for the user as taught by Abraham in order to identify relevant information associated with the user.   
 


and providing the generated context to the selected intelligent virtual assistant.  However, Mazza teaches Systems and Methods for Chatbox Generation and further teaches, “While the chatbot handles an interaction, it may also store variables representing data associated with the particular interaction. A single chatbot can handle multiple interactions simultaneously or concurrently, where each interaction is associated with a collection of independent variables. For example, the chatbot may store, as one variable, a name of the customer involved in an interaction, and, as another variable, a customer identifier (or customer id) associated with the account of the customer participating in the interaction. Still another variable may be the newly generated password for the customer. These variables may be used to fill-in appropriate portions of the messages from the bot (e.g., inserting the customer's name at appropriate places to make the interaction feel more personal). The variables containing information about the customer can also be filled by retrieving information about the customer from a customer relationship management (CRM) database. The CRM database may be stored, for example, on the mass storage device 126. Furthermore, in some embodiments, the chatbot can modify the customer's data in the CRM database (e.g., if the chatbot receives updated contact information such as an email address or a mailing address from the customer, the chatbot may automatically update the CRM database accordingly).” (paragraph 0144).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include providing the generated context to the selected intelligent virtual assistant as taught by Mazza in order to improve the communication between the user and the intelligent virtual assistant.  





Claims 5 and 14:
	As per claims 5 and 14, Gau, Kannan, Abraham, and Mazza teach the method and system of claims 4 and 13 as described above and Abraham further teaches wherein generating the context comprises: 
retrieving data associated with the user from a social networking platform (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include retrieving data associated with the user from a social networking platform as taught by Abraham in order to identify relevant data associated with the user’s social networking platform.   

Mazza further teaches and generating the context based on the retrieved data (paragraph 0144).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include generating the context based on the retrieved data as taught by Mazza in order to improve communication by utilizing data from the user’s social networking platform.  

Claims 6 and 15:
	As per claims 6 and 15, Gau, Kannan, Abraham, and Mazza teach the method and system of claims 4 and 13 as described above and Mazza further teaches wherein generating the context comprises:
retrieving data associated with the user from a customer management relationship (CRM) platform (paragraph 0144).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include retrieving data associated with the user from a customer relationship management platform as taught by Abraham in order to identify data relevant stored  within a user’s customer management relationship platform.     

and generating the context based on the retrieved data (paragraph 0144).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include generating the context based on the retrieved data as taught by Mazza in order to improve communication by utilizing data from the customer management relationship platform.  

Claims 7 and 16:
	As per claims 7 and 16, Gau, Kannan, Abraham, and Mazza teach the method and system of claims 4 and 13 as described above and Mazza further teaches wherein generating the context comprises:
retrieving data entered by the user into the content item or provided by the user to a chat bot (paragraphs 0046 and 0144).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include retrieving data entered by the user into the content item or provided by the user to a chat bot as taught by Mazza in order to better serve and communicate with the user.

and generating the context based on the retrieved data (paragraphs 0046 and 0144).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include generating the context based on the retrieved data as taught by Mazza in order to improve communication by utilizing the retrieved data.  





Claims 13 and 20:
	As per claims 13 and 20, Gau and Kannan teach the system and non-transitory computer readable medium of claims 10 and 19 as described above but do not teach further comprising:
generate a context for the user. However, Abraham teaches a System and Method for Managing Calls of an Automated Call Management System and further teaches, “In several embodiments, contact data 214 can include a variety of information that is gathered about the contacts that the automated call management system communicates with. In certain embodiments, the contact data 214 includes a variety of information collected about the contact, such as (but not limited to) purchase history, previous call history with the organization, personal information, location information, and payment information. The contact data in accordance with some embodiments of the invention is collected from a variety of sources including, but not limited to, social media, public databases, and internal customer relationship management (CRM) systems. In many embodiments, the system 200 also collects and stores new information about the contact based on responses of the contact during conversations with the personalized conversation bot and/or to the human agent.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include generating a context for the user as taught by Abraham in order to identify relevant information associated with the user.   
 
and provide the generated context to the intelligent virtual assistant.  However, Mazza teaches Systems and Methods for Chatbox Generation and further teaches, “While the chatbot handles an interaction, it may also store variables representing data associated with the particular interaction. A single chatbot can handle multiple interactions simultaneously or concurrently, where each interaction is associated with a collection of independent variables. For example, the chatbot may store, as one variable, a name of the customer involved in an interaction, and, as another variable, a customer identifier (or customer id) associated with the account of the customer participating in the interaction. Still another variable may be the newly generated password for the customer. These variables may be used to fill-in appropriate portions of the messages from the bot (e.g., inserting the customer's name at appropriate places to make the interaction feel more personal). The variables containing information about the customer can also be filled by retrieving information about the customer from a customer relationship management (CRM) database. The CRM database may be stored, for example, on the mass storage device 126. Furthermore, in some embodiments, the chatbot can modify the customer's data in the CRM database (e.g., if the chatbot receives updated contact information such as an email address or a mailing address from the customer, the chatbot may automatically update the CRM database accordingly).” (paragraph 0144).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gau to include providing the generated context to the intelligent virtual assistant as taught by Mazza in order to improve the communication between the user and the intelligent virtual assistant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682